Title: From James Madison to James Monroe, 10 May 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            May 10. 1815
                        
                        Will it not be proper to make without delay the appts. for running the lines under the Treaty of Ghent. Promptitude on our side may produce it on the other, and it is particularly desireable to hasten the decision as to Moose Island. If nothing better can be done for Wilkinson, he may be employed for the most Western line, which as I recollect, may be traced without a science which he does not profess. Mr. Holms is already designated for the Eastern branch of the business. The intermediate line, which refers to the 45°. of Latitude may require astronomical knowledge, which I presume Gen Izard does not possess, tho’ it is a point on which I cannot decide. If it be understood that the Commissioners may employ Surveyors under them, there will be less difficulty in making the arrangements. In that case McArthurs inclination lately communicated, may come into view. I am reminded by a P in the newspaper of the attention due to the violations of neutrality for which the Govt. of Portugal is answerable to the U.S. Yrs.
                        
                            J. Madison
                        
                    
                    
                        Mr. Jefferson goes this week to Bedford & will be there for some time.
                    
                